DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The miscellaneous incoming letter dated March 11, 2019 which includes reference to a related US application, provisional patent application 62/644,187, is insufficient to claim the benefit of the prior-filed provisional application. As further explained below, benefit claims must be included in an ADS under the domestic benefit section. 
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/644,187, filed March 16, 2018. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.

If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Additionally, as further explained below, it is noted to Applicant that the later-filed application should not include any new matter and must be adequately supported and enabled by the prior-filed application. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
Drawings/Specification
The drawings and the specification are objected to for the following informalities:
Each feature of the blank needs to be clearly identified, described and depicted and each feature of the assembled stand needs to be separately and clearly identified, described and depicted. 
For example: (1) the specification and the drawings include reference number 91, however, there is no term specifically associated with reference number 91, and (2) there is no term or reference number specifically associated with the top panel of the assembled stand. 
The specification must provide proper antecedent basis for the claimed subject matter (i.e., the terminology presented in the claims must be consistent with the terminology presented in the specification). See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
For example, the claims present terms such as “a top side panel, front side panel, left side panel, right side panel, and rear side panel” and “an extension of said extended rear side panel”. However, the claim terms are inconsistent with the terminology presented in the specification. Since the stand is depicted and described in terms of both a blank and an assembled stand, the inconsistency in terminology between the specification and the claims creates confusion and renders the claims indefinite (see 112(b) rejection below). Correspondence between the specification and the claims is required. See MPEP 2173.03.
The specification includes terminology which is inconsistent with its ordinary meaning in the art. 
Specifically, the specification defines a left base panel, a right base panel and a front base panel. However, the panels described and depicted as “base” panels actually form sides of the assembled stand, not a base of the assembled stand.
Additionally, the specification describes left (10) and right (12) side panels in the blank, which transfer to left (110) and right (112) base panels in the described and depicted assembled stand. However, when the blank is folded to define the assembled stand, the left side panel (10) which defines the left base panel (110) is not on the left side of the assembled stand depicted in figure 1 (same with the right side panel and right base panel). 
Appropriate correction is required. 
Claim Objections
Claims 1-17 are objected to because of the following informalities: (1) paragraph numbers should not be included in the claims and (2) each claim should end in a period. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the claims in the patents cited. The following are few examples of indefinite language within the claims that render the claims indefinite.
Where a claim element is first recited in a set of claims, the claim element should be preceded by “a”. Any subsequent recitation of the claim element should be preceded by “the”. Additionally, any subsequent recitation of the claim elements should maintain consistent claim terminology. 
For example, “the elevation” of the rear side panel (claim 1, line 8) lacks antecedent basis as the elevation has not been previously defined in the claim. Accordingly, “the elevation” should be --an elevation--.
The claim terms are inconsistent with the terminology presented in the specification and thus, render the claim confusing and the structure intended by the claim indefinite.
For example, the claimed “top side panel, front side panel, left side panel, right side panel, and rear side panel” (claim 1, lines 7-8) and “an extension of 
The claim terms are inconsistent with ordinary meaning. The specification defines left (10) and right (12) side panels in the blank, which transfer to left (110) and right (112) base panels in the described and depicted assembled stand. However, when the blank is folded to define the assembled stand, the left side panel (10) which defines the left base panel (110) is not on the left side of the assembled stand depicted in figure 1 (same with the right side panel and right base panel). Accordingly, the structure of the claimed left side panel and right side panel is unclear and the meaning of left and right in the claim is further unclear. 
Claim 1 recites the limitation “a plurality of double sided…panels” in lines 2-3 and the limitation “a top side panel, front side panel, left side panel, right side panel, and a rear side panel”. However, the claim fails to define a relationship between the plurality of panels and the individually defined panels. Accordingly, it is not clear whether the plurality of panels include the individually defined panels or whether the individually defined panels are separate and distinct from the plurality of panels. 
Claim 1 recites the limitation “vibrantly printed” in line 3. However, “vibrantly” is not defined or otherwise limited in the specification or in the claims 
Claim 1 recites the limitation “a substantially, collapse resistant and water resistant cube-shaped structure” in line 6. The term "substantially” is a relative term which renders the claim indefinite. The term "substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 7-9 require sounds, light or video recording and/or playback added by motion activation or other initiation. However, the claims fail to define a relationship between the sounds/light/video and the apparatus or how the sounds/light/video are “added”. Further, the language “other initiation” renders the claim indefinite because the claims include elements not actually disclosed (those encompassed by "other initiation"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Claim 10 recites the limitation “additional side by side die-cut holes”. However, the specification fails to disclose, depict or otherwise suggest additional side by side die-cut holes. It is also not clear whether the additional side by side die-cut holes are intended to replace the center die-cut holes. Thus, the structure intended by the language of the claim cannot be ascertained. 
Accordingly, the metes and bounds of the patent protection desired cannot be clearly ascertained and thus, the claims are rendered indefinite. 
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6, 13, 15, 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 5 and 6 recite limitations for different coatings and materials. However, dependent claims must include every limitation of the claim upon which it depends. Thus, the coatings and materials required in claim 1 cannot be replaced with other coatings and materials. 
Claim 13 excludes the elevation of the rear side panel, claim 15 excludes the four foundation panels, claim 16 excludes the foam ring and claim 17 excludes the plastic risers. However, dependent claims must include every limitation of the claim upon which it depends. Thus, the elevation of the rear side panel, the four foundation panels, the foam ring and the plastic risers cannot be excluded. 
Accordingly, claims 5, 6, 13, 15, 16 and 17 are of improper dependent form for failing to include all the limitations of the claim upon which they depend. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
The following is an example of a claim drafted by the examiner that would be allowable. The parenthesis are merely provided for clarity purposes as some of the claim terms are not consistent with the terms presented in the specification and should be removed when proper antecedent basis is provided in the specification. Additionally, the specification and any dependent claims should be appropriately amended to provide proper antecedent basis for the claim terminology and to maintain consistent claim terminology. 
A stand comprising:
a plurality of assembled panels formed from folding a single continuous blank of polypropylene coated fluted corrugated cardboard and defining a collapse-resistant structure, the blank folded in a manner that positions the polypropylene coating on exposed exterior surfaces of the stand to make the stand water resistant, the plurality of assembled panels including:
an assembled first side panel (right base panel-112) defined by a first side panel (right side panel-12) and a first foundation panel (right foundation panel-8), wherein the first side panel and the first foundation panel are foldably connected to define a folded bottom edge of the assembled first side panel, 
an assembled front panel (front base panel-111) define by a front panel (11) and a front foundation panel (7), wherein the front panel and the front foundation panel are foldably connected to define a folded bottom edge of the assembled front panel, 
an assembled second side panel (left base panel-110) defined by a second side panel (left side panel-10) and a second foundation panel (left foundation panel-6), 
an assembled top panel (no reference number or terminology) defined by a feeding deck support panel (3), a feeding deck (5) and a center support panel (4) positioned between the feeding deck support panel and the feeding deck, wherein each of the feeding deck support panel, the feeding deck and the center support panel having corresponding center die-cut holes, wherein the feeding deck support panel is foldably connected to the first side panel, wherein the feeding deck is foldably connected to the front panel and wherein the center support panel is foldably connected to the second side panel, and 
an assembled back side panel (no reference number or terminology) including an assembled marquee panel (21) and an assembled back panel (no reference terminology-91), wherein the assembled marquee panel (21) extends upwardly beyond the assembled top panel and is defined by a marquee panel (2) permanently adhered to an upper portion (no reference number or terminology) of a marquee support panel (13), wherein the marquee panel and the upper portion of the marquee support panel are foldably connected to define a folded top edge of the assembled back side panel, wherein the assembled back panel (91) is defined by a back foundation panel (9) permanently adhered to a lower portion (no reference number or terminology) of the marquee support panel (13), and wherein the back foundation panel and the lower portion of the marquee support panel are foldably connected to define a folded bottom edge of the assembled back side panel, 

wherein the first side panel (12) is foldably connected to the front panel to define a folded edge between the assembled first side panel (112) and the assembled front panel,
wherein the front panel is foldably connected to the second side panel (10) to define a folded edge between the assembled front panel and the assembled second side panel (110), 
wherein the second side panel is connected to the lower portion of the marquee support (13) panel via a plurality of interlocking flaps and flap slots to define an edge between the assembled second side panel and the assembled pack panel, 
wherein the feeding deck support panel includes a first foldably connected flap (17) that is fitted into a first slot (1061) created between the second side panel (10) and the second foundation panel (6), 
wherein the feeding deck includes a second foldably connected flap (18) and a pair of third foldably connected flaps (51, 52) extending from opposing edges of the feeding deck, wherein the second foldably connected flap is fitted into a second slot (211) created between the assembled back panel (91) and the overlapped feeding deck support panel and center support panel, and wherein the third foldably connected flaps are permanently adhered to an underside of the feeding deck, 
wherein the assembled top panel further includes an adhesive backed EVA foam ring with die-cut triangular shaped extensions, wherein the EVA foam ring is 
wherein the folded bottom edge of the assembled first side panel includes two spaced apart plastic risers and the folded bottom edge of the assembled second side panel includes two spaced apart plastic risers. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fenoglio (US 5,682,623 A), Jackson (US 7,392,904 B1), Levieux et al. (US 2002/0179474 A1), English (US D369749), Drago (US D286507). 
For applicant’s convenience, below are the two main rules which must be adhered to in responding to this office action.
1.111 Reply by applicant or patent owner to a non-final Office action.
(a)(1) If the Office action after the first examina-tion (§ 1.104) is adverse in any respect, the applicant or patent owner, if he or she persists in his or her application for a patent or reexamination proceeding, must reply and request reconsideration or further examination, with or without amendment. See §§ 1.135 and 1.136 for time for reply to avoid abandon-ment.
(2) Supplemental replies. (i) A reply that is supplemental to a reply that is in compliance with § 1.111(b) will not be entered as a matter of right except as provided in paragraph (a)(2)(ii) of this section. The Office may enter a supplemental reply if the supple-mental reply is clearly limited to:
(A)Cancellation of a claim(s);
(B)Adoption of the examiner sugges-tion(s);
(C)Placement of the application in con-dition for allowance;
(D)Reply to an Office requirement made after the first reply was filed;
(E)Correction of informalities (e.g., typographical errors); or
(F)Simplification of issues for appeal.
(ii)A supplemental reply will be entered if the supplemental reply is filed within the period dur-ing which action by the Office is suspended under § 1.103(a) or (c).
(b)In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writ-ing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to ren-der the claims, including bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distin-guishes them from the references does not comply with the requirements of this section.
(c)In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
[46 FR 29182, May 29, 1981; para. (b) revised, 62 FR 53131, Oct. 10, 1997, effective Dec. 1, 1997; paras. (a) and (c) revised, 65 FR 54604, Sept. 8, 2000, effective Nov. 7, 2000; para. (a)(2) revised, 68 FR 14332, Mar. 25, 2003, effective May 1, 2003; para. (a)(2) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a)(2)(i) revised, 70 FR 3880, Jan. 27, 2005, effective Dec. 8. 2004]

37 CFR 1.121. Manner of making amendments in application.
(a)Amendments in applications, other than reissue applica-tions. Amendments in applications, other than reissue applica-tions, are made by filing a paper, in compliance with § 1.52, directing that specified amendments be made.
(b)Specification. Amendments to the specification, other than the claims, computer listings (§ 1.96) and sequence listings (§ 1.825), must be made by adding, deleting or replacing a para-graph, by replacing a section, or by a substitute specification, in the manner specified in this section. 
(1)Amendment to delete, replace, or add a paragraph. Amendments to the specification, including amendment to a sec-tion heading or the title of the invention which are considered for amendment purposes to be an amendment of a paragraph, must be made by submitting:
(i)An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;
(ii)The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted mat-ter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strikethrough cannot be easily perceived;
(iii)The full text of any added paragraphs without any underlining; and;
(iv)The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its para-graph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification pur-poses. 
Amendment by replacement section. If the sections of the specification contain section headings as provided in § 1.77(b), § 1.154(b), or § 1.163(c), amendments to the specifica-tion, other than the claims, may be made by submitting:
(i)A reference to the section heading along with an instruction, which unambiguously identifies the location, to delete that section of the specification and to replace such deleted section with a replacement section; and;
(ii)A replacement section with markings to show all changes relative to the previous version of the section. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.
(3)Amendment by substitute specification. The specifica-tion, other than the claims, may also be amended by submitting:
(i)An instruction to replace the specification; and 
(ii)A substitute specification in compliance with §§ 1.125(b) and (c).
(4)Reinstatement of previously deleted paragraph or sec-tion. A previously deleted paragraph or section may be reinstated only by a subsequent amendment adding the previously deleted paragraph or section. 
(5)Presentation in subsequent amendment document. Once a paragraph or section is amended in a first amendment doc-ument, the paragraph or section shall not be represented in a sub-sequent amendment document unless it is amended again or a substitute specification is provided. 
(c)Claims. Amendments to a claim must be made by rewrit-ing the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever pre-sented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior ver-sions of the claims, in the application. In the claim listing, the sta-tus of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expres-sion: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
(1)Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecu-tive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (can-celed)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment. 
(2)When claim text with markings is required. All claims being currently amended in an amendment paper shall be pre-sented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior ver-sion of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted mat-ter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include 
(3)When claim text in clean version is required. The text of all pending claims not being currently amended shall be pre-sented in the claim listing in clean version, i.e., without any mark-ings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “pre-viously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior ver-sion of the claims of the status of “withdrawn” or “previously pre-sented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining. 
(4)When claim text shall not be presented; canceling a claim. 
(i)No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.” 
(ii)Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim. 
(5)Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number. 
(d)Drawings: One or more application drawings shall be amended in the following manner: Any changes to an application drawing must be in compliance with § 1.84 and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled “Replacement Sheet”. Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as “New Sheet”. All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper.
(1)A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as “Anno-tated Sheet” and must be presented in the amendment or remarks section that explains the change to the drawings.
(2)A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be pro-vided when required by the examiner. 
(e)Disclosure consistency. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings. 
(f)No new matter. No amendment may introduce new mat-ter into the disclosure of an application. 
(g)Exception for examiner’s amendments. Changes to the specification, including the claims, of an application made by the Office in an examiner’s amendment may be made by specific instructions to insert or delete subject matter set forth in the exam-iner’s amendment by identifying the precise point in the specifica-tion or the claim(s) where the insertion or deletion is to be made. Compliance with paragraphs (b)(1), (b)(2), or (c) of this section is not required.
(h)Amendment sections. Each section of an amendment doc-ument (e.g., amendment to the claims, amendment to the specifi-cation, replacement drawings, and remarks) must begin on a separate sheet.
(i)Amendments in reissue applications. Any amendment to the description and claims in reissue applications must be made in accordance with § 1.173.
Amendments in reexamination proceedings. Any pro-posed amendment to the description and claims in patents involved in reexamination proceedings must be made in accor-dance with § 1.530.
(k)Amendments in provisional applications. Amendments in provisional applications are not usually made. If an amendment is made to a provisional application, however, it must comply with the provisions of this section. Any amendments to a provisional application shall be placed in the provisional application file but may not be entered.

[32 FR 13583, Sept. 28, 1967; 46 FR 29183, May 29, 1981; para. (e), 49 FR 555, Jan. 4, 1984, effective Apr. 1, 1984; revised, 62 FR 53131, Oct. 10, 1997, effective Dec. 1, 1997; revised, 65 FR 54604, Sept. 8, 2000, effective 
Useful tools and information may be found at the USPTO website under the inventors section http://www.uspto.gov/inventors/index.jsp including a downloadable version of the Manuel of Patent Examination Procedure (MPEP). 
Amendments can be filed according to section 714 of the MPEP and can be accessed specifically by visiting: http://www.uspto.gov/web/offices/pac/mpep/documents/0700_714.htm#sect714
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NINA K ATTEL/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734